COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-356-CR
  
  
FRED 
LEON GOFFNEY III                                                         APPELLANT
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
    

  
----------
FROM 
COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
  
 
                                                                  PER 
CURIAM
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 16, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.